DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, “a specific channel quality” in the expression “a channel quality greater than a specific channel quality among reference signals set” is not understood. It is not clear what specific channel quality it is referring to. The claim is, therefore, indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Nagaraja Sumeeth et al (US 20180234960), hereinafter Nagaraja.
Regarding claims 1 and 12, Nagaraja teaches, a method for performing beam recovery in a wireless communication system, which is performed by a user equipment (UE), the method comprising:
receiving, from a base station (BS), a beam reference signal used for beam management (Nagaraja: [78], teaching Reference signals associated with beams are sent from the BS and are used by the UE to monitor beam for failure (i.e. beam management). 
determining an uplink (UL) resource for transmitting a control signal related to a beam failure recovery request if a beam failure event is detected (Nagaraja: [57], [80], teaching determining uplink resources for transmission of a beam recovery message after identifying a beam failure. For example, UL Resource may correspond to a specific reference signal of the beam. The beam recovery message is a control signal for signaling a beam recovery request. A control signal is interpreted by the Examiner as a message that carries information executing control, e.g. in this case, a beam failure information in a message for controlling the recovery), wherein the UL resource is type 1 indicating a resource related to a physical random access channel (PRACH) set for the beam failure recovery request or type 2 indicating a physical uplink control channel (PUCCH) resource (Nagaraja: [76] “In some examples, the PUCCH and/or PRACH transmissions may include the transmission of the beam recovery message using these channels.”), and 
transmitting, to the BS, the control signal in the determined UL resource, wherein the control signal includes some or all of information related to beam reporting (Nagaraja: [72], [73], sending beam recovery message with information related to beams).
Regarding claim 12, Nagaraja further teaches, a radio frequency (RF) module transmitting and receiving a wireless signal (Nagaraja: Fig. 8, Transceiver),  and a processor functionally connected to the RF module (Nagaraja: Fig. 8, Processor).











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja, in view of ZHANG Xingwei et al (US 20190327728), hereinafter Zhang.
Regarding claim 2, Nagaraja teaches the method, as outlined in the rejection of claim 1.
Nagaraja does not expressly teach, wherein the PUCCH resource is at least one of a short PUCCH or a long PUCCH, when the type 2 resource is a PUCCH resource.
 wherein the PUCCH resource is at least one of a short PUCCH or a long PUCCH, when the type 2 resource is a PUCCH resource (Zhang: [91] , teaching PUCCH can be a short PUCCH or a long PUCCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagaraja’s method to include that the PUCCH resource is at least one of a short PUCCH or a long PUCCH, when the type 2 resource is a PUCCH resource.
This would have been obvious because it would motivate one of ordinary skill in the art to reduce LTE standardization complexity and reducing signaling overheads by implicitly indicating by a terminal a beam ID to a base station (Zhang: [6]).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja, in view of Zhang, and further in view of NPL (R1-1704465, MediaTek Inc., Discussion on beam recovery mechanism, 3rd – 7th April 2017), hereinafter NPL-1.
Regarding claim 3, Nagaraja, in view of Zhang, teaches the method, as outlined in the rejection of claim 2.
wherein the control signal comprises all of the information related to the beam reporting, if the UL resource is the type 2 resource.
However, in the same field of endeavor, NPL-1 teaches, wherein the control signal comprises all of the information related to the beam reporting, if the UL resource is the type 2 resource (NPL-1: Ch.2.2 Capacity Analysis, Ch 2.4, Capacity analysis of PRACH (Alt.1) and PUCCH (Alt.3) shows that PUCCH (UL resource type 2) has higher capacity and efficiency than PRACH (UL resource type 1), for beam failure reporting. Therefore, it is obvious that higher capacity UL resource type 2 can be used when information to carry is high).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagaraja and Zhang’s method to include that the control signal comprises all of the information related to the beam reporting, if the UL resource is the type 2 resource.
This would have been obvious because it would motivate one of ordinary skill in the art to improve resource efficiency for beam recovery request by providing an efficient mechanism (NPL-1: Ch.4).
Regarding claim 4, Nagaraja, in view of Zhang and NPL-1, teaches the method, as outlined in the rejection of claim 3.
 wherein the information related to the beam reporting comprises at least one of beam identification information for beam identification (Nagaraja: [73], “ In some cases, UE 115-a may specify a downlink beam identifier”), or 
beam quality information indicating beam quality (Nagaraja: [72] “The beam recovery message may contain measurements of reference signals from one or more beams... Measurement results may include an indication of RSRP, RSRQ, CQI,...”, RSRQ/CQI are quality related information).
Regarding claim 5, Nagaraja, in view of Zhang and NPL-1, teaches the method, as outlined in the rejection of claim 4.
Nagaraja further teaches, wherein the beam quality is layer 1-reference signal received power (L1-RSRP) (Nagaraja: [72] “The beam recovery message may contain measurements of reference signals from one or more beams... Measurement results may include an indication of RSRP, RSRQ, ...”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja, in view of NPL (R1-1705343, Samsung, Discussion on recovery from beam failure, 3rd - 7th April 2017), hereinafter NPL-2.
Regarding claim 6, Nagaraja teaches the method, as outlined in the rejection of claim 1.
Nagaraja does not expressly teach, wherein the type 1 is frequency division multiplexing (FDM)-ed and/or code division multiplexing (CDM)-ed with the PRACH.
However, in the same field of endeavor, NPL-2 teaches, wherein the type 1 is frequency division multiplexing (FDM)-ed (NPL-2: page 1 Agreements: line 1-4, teaching UL resources of type 1 (PRACH) is orthogonally multiplexed in PRACH) and/or code division multiplexing (CDM)-ed with the PRACH (Above teaching of NPL-2 fulfils claim’s requirement “and/or”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagaraja’s method to include that the type 1 is frequency division multiplexing (FDM)-ed.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an efficient 5G RAT with an enhanced Beam Recovery Procedure (NPL-2: Ch.6).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja, in view of NPL-2, and further in view of NPL-1.
Regarding claim 7, Nagaraja, in view of NPL-2, teaches the method, as outlined in the rejection of claim 6.
Nagaraja and NPL-2 does not expressly teach, wherein the control signal comprises only part of the information related to the beam reporting if the UL resource is type 1 resource.
However, in the same field of endeavor, NPL-1 teaches, wherein the control signal comprises only part of the information related to the beam reporting if the UL resource is type 1 resource (NPL-1: Ch.2.2 Capacity Analysis, Ch 2.4, Capacity analysis of PRACH (Alt.1) and PUCCH (Alt.3) shows that PRACH (UL resource type 1) has lower capacity and efficiency than PUCCH (UL resource type 2), for beam failure reporting. Therefore, it is obvious that lower capacity UL resource type 1 can be used when information to carry is less).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagaraja and NPL-2’s method to include that the control signal comprises only part of the information related to the beam reporting if the UL resource is type 1 resource.
This would have been obvious because it would motivate one of ordinary skill in the art to improve resource efficiency for beam recovery request by providing an efficient mechanism (NPL-1: Ch.4).
Regarding claim 8, Nagaraja, in view of NPL-1 and NPL-2, teaches the method, as outlined in the rejection of claim 7.
Nagaraja further teaches, wherein the information related to the beam reporting may include information on the presence or absence of an alternative beam (Nagaraja: [73] “For instance, UE 115-a may identify, within the beam recovery message, one or more candidate beams (e.g., using a beam identifier) that may be used for beam recovery.”, candidate beams represent alternative beams).
Regarding claim 9, Nagaraja, in view of NPL-1 and NPL-2, teaches the method, as outlined in the rejection of claim 8.
Nagaraja further teaches, wherein the alternative beam is a reference signal having a channel quality greater than a specific channel quality among reference signals set for the beam management (Nagaraja: [73], [74], teaching UE sending signal quality information of the reference signals (RS) of the alternate beams, and base station selecting an alternate beam based on the reported measured quality information, which implies quality can be higher than a specific quality).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja, in view of You Chunhua (US 20200022126), hereinafter You.
Regarding claim 10, Nagaraja teaches the method, as outlined in the rejection of claim 1.
Nagaraja does not expressly teach, further comprising: reporting a beam measurement result to the BS in a specific resource when the control signal includes part of information related to the beam reporting.
However, in the same field of endeavor, You teaches, further comprising: reporting a beam measurement result to the BS in a specific resource when the control signal includes part of information related to the beam reporting (You: [225], [230]-[231], teaching after UE sends BRR (Beam Recovery Request) message with “serving beam set” information to the BS, it receives resource information (i.e. a specific resource) in the response message from the BS, and sends beam measurement reports using the resource).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagaraja’s method to include reporting a beam measurement result to the BS in a specific resource when the control signal includes part of information related to the beam reporting.
(You: [4]-[5]).
Regarding claim 11, Nagaraja, in view of You, teaches the method, as outlined in the rejection of claim 10.
Nagaraja does not expressly teach, wherein the beam measurement result is reported if beam reporting is triggered.
However, in the same field of endeavor, You teaches, wherein the beam measurement result is reported if beam reporting is triggered (You: [225], [230]-[231], teaching beam status report with beam measurement is triggered after beam failure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagaraja’s method to include that the beam measurement result is reported if beam reporting is triggered.
This would have been obvious because it would motivate one of ordinary skill in the art to avoid unnecessary uplink transmission and achieve power saving and cell interference reduction by efficiently managing beams (You: [4]-[5]).


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pan, US 20200059398, BEAM FAILURE RECOVERY.
John Wilson, US 20180278467, BEAM FAILURE IDENTIFICATION AND RECOVERY TECHNIQUES.
NPL, R1-1704608, Guangdong OPPO Mobile Telecom, On Beam Recovery Mechanism, 3rd - 7th April 2017.
Xia, US 20180287860, System and Method for Communications Beam Recovery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.B.C./Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472